DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9 are pending.
Claims 1-9 are rejected.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 20, 2021 was considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa et al. (US 2012/0046498 A1) in view of Takagi et al. (US 2010/0015672 A1, which is equivalent to WO 2006112000).

Kitagawa et al. disclose a method of producing trihydroxybenzene (THB), the method comprising a step of heating deoxy-scyllo-inosose (DOI) in a reaction solvent, such as water, at a high temperature of no lower than 80°C to obtain a product solution comprising trihydroxybenzene (THB) as required by claim 1 (paragraphs 0027-0029, 0089-0095, 0107).  
The method reaction mixture comprises at least 1 g/L DOI as required by claim 2 (paragraphs 0028, 0090).
	The high temperature is from 80 to 200°C, which overlaps with the claimed 90 to 300°C as required by claim 5 (paragraphs 0027-0028, 0090, 0094).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
The heating at the high temperature is carried out for at least 30 seconds as required by claim 6 (paragraphs 0028, 0090).
The method further comprising a step of separating the trihydroxybenzene (THB) from the product solution as required by claim 7 (paragraph 0031).

Kitagawa et al. disclose the method of producing trihydroxybenzene (THB) as described above but differs from the instant claims in that Kitagawa et al. does not disclose heating a bacterial culture liquid comprising the deoxy-scyllo-inosose (DOI). In particular Kitagawa et al. does not disclose that before the heating, a step of culturing the DOl-synthesizing bacteria in a liquid culture medium under a DOl-synthesizing condition, wherein the liquid culture medium after the culturing provides the bacterial culture liquid as required by claim 3.
However, Kitagawa et al. do disclose that the DOI is synthesized according to the method in Examples described in WO 2006/112000, which is equivalent to Takagi et al. (US 2010/0015672 A1).  See paragraph 0166.
Takagi et al. disclose that DOI is a product of DOI synthase which is a useful substance as starting materials for medicine and chemical-industrial resources (paragraph 0003).  Takagi et al. disclose that it has been reported that DOI can be transformed into catechol by concentrating the enzymatic reacting solution without 
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to try transforming a DOI obtained from the process of Takagi et al. into trihydroxybenzene in the process of Kitagawa et al. without first purifying it, since Takagi et al. disclose that catechol, which is polyhydroxybenzene like trihydroxybenzene can be transformed into catechol by concentrating the enzymatic reacting solution without purifying DOI.  “A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385, 1395-97 (2007).
Kitagawa et al. disclose the method of producing trihydroxybenzene (THB) as described above but differs from the instant claims in that Kitagawa et al. does not disclose before the heating, a step of removing the bacteria from the bacterial culture liquid as required by claim 4 (paragraphs 0027-0028).
Takagi et al. disclose a method of preparing DOI comprising contacting a transformant with a carbon source (paragraphs 0058, 0076, 0080, 0088-0095).  Takagi et al. disclose a method for purifying the DOI prepared by contacting a transformant with a carbon source (paragraphs 0059, 0095-106). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to try transforming a DOI obtained from the process of Takagi et al. into trihydroxybenzene in the process of Kitagawa et al. by first .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “Extraction in Theory and Practice (Part 1)”, https://www.chem.ucla.edu/~bacher/Specialtopics/extraction.html, December 2013, 6 pages.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639. The examiner can normally be reached M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ROSALYND A KEYS/           Primary Examiner, Art Unit 1699